Citation Nr: 0933864	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder to include a 
nervous breakdown and a history of a character behavior 
disorder.  

2.  Entitlement to service connection for a chronic back 
disorder.  

3.  Entitlement to service connection for a chronic bilateral 
leg disorder to include fracture residuals.  

4.  Entitlement to a compensable disability evaluation for 
the Veteran's right femoral neck stress fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The Veteran had active service from March 1985 to November 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
chronic psychiatric disorder to include a nervous breakdown 
and a history of a character behavior disorder; denied 
service connection for a chronic back disorder and a chronic 
bilateral leg disorder to include fracture residuals; and 
denied a compensable disability evaluation for the Veteran's 
right femoral neck stress fracture residuals.  In August 
2009, the Board was informed of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran had active service from March 1985 to 
November 1987.  

2.  On August 13, 2009, the Board was notified that the 
Veteran had died on June [redacted], 2008.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
Veteran's claims following her death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
Veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.  



		
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


